Citation Nr: 0511773	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  97-22 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had a period of active duty for training from 
April 1983 to July 1983.  He subsequently served in the 
Puerto Rico Army National Guard from March 1985 to January 
1989, where he had periods of inactive duty training from 
September 28 and 29, 1985, and on March 18 and 19, 1988, and 
periods of active duty for training from June 22 to July 6, 
1985, from May 31 to June 14, 1986, from May 30 to June 13, 
1987, and from June 4 to 18, 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  In that determination, the RO denied the 
appellant's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  The appellant 
disagreed and this appeal ensued.  In June 2003 and April 
2004, the Board remanded the case to the RO for additional 
evidentiary development.  

By letters in July and August 2004, the RO informed the 
appellant of the time and place of a Travel Board hearing he 
requested before a Veterans Law Judge.  The appellant 
postponed the initial scheduled hearing and failed to report 
for the subsequent scheduled hearing.  


FINDINGS OF FACT

1.  The medical evidence shows the appellant currently has 
diagnoses of conversion disorder, adjustment disorder, a 
seizure disorder, and depression not otherwise specified.  

2.  The appellant does not have PTSD.

3.  The medical evidence does not currently include a 
"clear" diagnosis of PTSD, or one in accord with 38 C.F.R. 
§ 4.125a (2004).  

CONCLUSION OF LAW

PTSD was not incurred in or aggravated during a period of 
active duty for training or a period of inactive duty 
training.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.304(f) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

The appellant maintains that in April 1985 he was near an 
immersion tank when it exploded.  The evidence includes a 
service department form indicating that on April 14, 1985, 
the appellant injured his left tympanic membrane when an 
immersion tank exploded.  On this date, the form recorded, 
the appellant was performing active duty for training.  
Service medical records dated April 14, 1985, revealed the 
appellant complained of left ear pain due to an explosion of 
a kitchen heater on April 12 or 13, 1985.  Based on this 
incident, the appellant seeks service connection for PTSD.  
At the time of the incident claimed as a predicate for PTSD, 
the appellant had entered the Puerto Rico Army National Guard 
where he performed inactive duty training and active duty for 
training.  As such, his claim of service connection for PTSD 
is dependent on his duty status, either on inactive duty 
training or active duty for training.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the "active 
military, naval, or air service" or, if pre-existing such 
service, was aggravated during such service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  Only 
a "veteran" can serve on "active military, naval, or air 
service."  See 38 U.S.C.A. § 1110, 1131 (West 2002) 
(service-connected disability compensation may only be paid 
to a "veteran"); see also 38 U.S.C.A. § 101(2) (the term 
"veteran" is defined as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable).  
"Active military, naval, or air service" includes "active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24), 106, 
1110, 1131 (West 2002).  In the case of inactive duty 
training, only an injury, not a disease, incurred in or 
aggravated in line of duty can be the basis of eligibility 
for disability compensation.  VAOPGCPREC 8-2001.  

When a claim is based on a period of active duty for 
training, there must be evidence that the individual 
concerned died or became disabled during the period of active 
duty for training as a result of a disease or injury incurred 
or aggravated in the line of duty.  38 U.S.C.A. § 101(2), 
101(24), 1110 (West 2002); Mercado-Martinez v. West, 11 Vet. 
App. 415, 419 (1998).  Thus, in the absence of such evidence, 
the period of active duty for training would not qualify as 
"active military, naval, or air service" and the claimant 
would not achieve "veteran" status for purposes of that 
claim.  Harris v. West, 13 Vet. App. 509 (2000).  

As the appellant served on periods of active duty for 
training and has not previously established service 
connection for a disability, he cannot be termed a 
"veteran".  See 38 C.F.R. § 3.1(d), 3.6 (2004).  Therefore, 
he is not entitled to the presumption of soundness at 
enlistment, 38 U.S.C.A. §§ 1111, 1131, 1137 (West 2002), or 
the presumption of service incurrence of certain chronic 
diseases, 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002).  
See Paulson v. Brown, 7 Vet. App. 466 (1995).  

In this case, the appellant served on periods of active duty 
for training and inactive duty training, though none of the 
periods documented in the claims file was in April 1985.  The 
initial period of active duty for training after his joining 
the National Guard was in June 1985, though it is possible he 
performed periods of inactive duty training between his 
joining the National Guard in March 1985 and his initial 
active duty for training in June 1985.  The service personnel 
records do not appear complete.  However, even presuming that 
the appellant performed a period of active duty for training 
or inactive duty training on April 12, 13, or 14, 1985 (the 
dates of the alleged incident), and assuming (without 
deciding) that PTSD is an injury, rather than a disease, that 
could be related to a period of inactive duty training, the 
evidence of record does not establish an appropriate 
diagnosis of PTSD for service connection.  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West , 
12 Vet. App. 247, 253 (1999); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Alternatively, the nexus between 
service and the current disability can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
38 C.F.R. § 3.303(b) (2004); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

The establishment of service connection for PTSD has specific 
requirements.  Gaines v. West, 11 Vet. App. 353, 357 (1998); 
Cohen (Douglas) v. Brown, 10 Vet. App. 128 (1997).  Prior to 
March 7, 1997, when the appellant filed his claim, service 
connection for PTSD required medical evidence establishing a 
"clear" diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptoms and the claimed in-service stressor.  
If the claimed stressor was related to combat, service 
department evidence that the appellant engaged in combat or 
that he was awarded a combat citation would be accepted, 
absent evidence to the contrary, as conclusive evidence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1996).  See Cohen, 10 Vet. App. at 136; Caluza, 7 Vet. 
App. at 506.  

Effective on and after March 7, 1997, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accord with 38 C.F.R. § 4.125(a) (2004); a link, established 
by medical evidence, between current symptoms and an in-
service  stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the appellant engaged in combat with the 
enemy and the claimed stressor was related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor was consistent with 
the circumstances, conditions, or hardships of the veteran's 
service, the appellant's lay testimony alone could establish 
the occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2004) and 38 C.F.R. § 4.125 (2004) (requiring 
PTSD diagnoses to conform to the criteria in AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (DSM-IV)).  

Effective March 7, 2002, VA amended the regulatory criteria 
to clarify the type of evidence relevant in corroborating a 
claimant's statement regarding the occurrence of a stressor 
resulting from a personal assault.  67 Fed. Reg. 10,330 (Mar. 
7, 2002).  The appellant has not alleged a stressor based on 
a personal assault, and the amended criteria did not alter 
the criteria of section 3.304(f) governing claims of PTSD 
based on stressors of the type alleged by the appellant.  See 
67 Fed. Reg. 10,330, 10,331 (Mar. 7, 2002) (the final rule 
retained existing provisions concerning the establishment of 
PTSD claims related to combat).  

Regardless of which criteria is applicable to this claim, 
service connection for PTSD requires either a "clear" 
diagnosis of the condition, or a diagnosis that is in accord 
with 38 C.F.R. § 4.125(a) (2004).  The appellant maintains 
there is such a diagnosis, based on VA clinical records from 
August 1991 to the present indicating treatment for PTSD with 
supportive therapy and counseling.  The record also includes 
two VA hospitalizations where physicians rendered a diagnosis 
of PTSD.  A VA hospital report of December 23 to 27, 1996, 
diagnosed PTSD and depression not otherwise specified.  A VA 
hospital report for August 3 to 28, 1997, diagnosed chronic 
PTSD without a specific stressor identified.  In addition to 
these clinical and hospital reports, the record includes a VA 
psychiatric examination in November 2002 that diagnosed PTSD 
on the basis of the appellant's report at the examination 
that his stressor leading to this diagnosis was an undated 
fall from a helicopter.  

Despite this body of evidence supporting the conclusion of a 
diagnosis of PTSD, such a conclusion is outweighed by the 
clear weight of medical opinion against a diagnosis of PTSD.  
The VA clinical records from 1991 to the present, while 
discussing diagnoses of PTSD, also included diagnoses or 
assessments of a seizure disorder, aggressive behavior, 
violent explosions, and anxiety.  Three VA hospital reports 
discussed treatment of the appellant's psychiatric condition 
and concluded he had other psychiatric disorders, rather than 
PTSD.  A VA hospital report for December 8 to 20, 1996, 
diagnosed adjustment disorder with depressed and anxious 
mood, and further noted treatment for a seizure disorder.  A 
VA hospital report for February 9 to 25, 1997, diagnosed 
depression not otherwise specified.  A VA hospital report of 
February 23 to 28, 1998, diagnosed a neuropsychiatric 
condition without elaboration of any treatment.  

Yet it is the series of VA examinations by a total of six VA 
psychiatrists and one VA psychologist that weigh most heavily 
against the claim.  In June 1996, a board of three VA 
psychiatrists examined the appellant and concluded there was 
no mental disorder affecting the appellant.  The examiners 
reviewed the claims file and examined the appellant.  They 
reported that the appellant indicated he was near an 
explosion of an immersion tank in April 1985, and since then 
had heightened nervousness.  VA psychological evaluation in 
April 1996 indicated the history of an immersion tank 
explosion.  After reviewing the medical data and examining 
the appellant, the psychologist concluded the appellant had a 
conversion disorder and a sleep terror disorder in the 
context of his personality of a well-intentioned and 
conscientious person with compulsive and dependent traits.  
There was no indication of a diagnosis of PTSD.  

VA examination in January 2001 by a board of two 
psychiatrists indicated the claims file was reviewed and the 
appellant examined.  The history of the appellant's 
complaints was recited, including the history of the 
diagnoses of PTSD, cyclothymic disorder, epilepsy, brief 
psychotic episodes, and depression.  It was noted the 
appellant reported his stressor as the explosion of the 
immersion tank in April 1985, though he also discussed a fall 
from a helicopter in Managua, Nicaragua, in 1984 or 1985.  
The examiners noted that the appellant "claimed different 
incidents on different records."  The examiners rendered a 
diagnosis of conversion disorder with dysthymic features.  
They opined that the appellant did not suffer from PTSD and 
that the clinical and hospital reports diagnosing PTSD were 
inadequate, for the diagnoses were not based on diagnostic 
criteria and the alleged stressors were insufficient.  

VA examination in January 2003 reviewed the medical and 
service history and concluded the proper diagnosis was 
conversion disorder with dysthymia unrelated to any incident 
in service.  It was noted the appellant's claimed stressor 
was the explosion of an immersion tank in 1985, though it was 
noted the appellant also reported he "served in Nicaragua, 
sent as a mercenary for the President", though no claim was 
being made based on that service or incident.  The examiner 
concluded the diagnosis of PTSD in the November 2002 VA 
examination was inaccurate, for it was based on an alleged 
fall from a helicopter that was never reported, considered, 
or claimed on previous examinations.  

Not only do these VA examinations - in April and June 1996, 
in January 2001, and in January 2003 - conclude the diagnosis 
of PTSD is not adequate, they provide detailed reasons for 
this conclusion.  The appellant's stressors are 
inconsistently reported and the appellant's psychiatric 
characteristics do not match the diagnostic criteria.  The 
initial element of service connection for PTSD is a "clear" 
diagnosis, or one that is in accord with diagnostic criteria.  
The inconsistency in diagnoses over the years does not rise 
to the level of a clear diagnosis, and there is no indication 
that the diagnoses that were rendered considered how various 
psychiatric symptoms fit within the diagnostic criteria.  

The greater weight of the medical evidence leads to a finding 
that the appellant does not have PTSD.  In light of the 
evidence and based on this analysis, it is the determination 
of the Board that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
PTSD.  


II.  Notice and Assistance Obligations

VA has a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim and a duty to 
assist in obtaining such information or evidence.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004). 

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'   s possession that pertains to the claim, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 115 
(2004) (granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)),; see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Pelegrini II  held, in part, that a notice as 
required by 38 U.S.C.A. § 5103(a) (West 2002) must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, the initial AOJ decisions were made before 
November 9, 2000, the date the VCAA was enacted.  VA believes 
Pelegrini II is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II , the Board finds 
any defect with respect to the VCAA notice requirement in 
this case to be harmless error.  The content of the 
aggregated notices, including the notice letters subsequently 
issued, fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2004).  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claim by letters in November 
2001, July and December 2002, March 2003, and June, July, and 
August 2004.  Additionally, VA has sent him a statement of 
the case in May 1997 and supplemental statements of the case 
in November 2001, October 2003, and October 2004 that 
informed him of the evidence considered, the legal criteria, 
and the analysis of the claim, including identification of 
elements for which evidence was deficient.  Moreover, the 
Board in its June 2003 and April 2004 remands informed the 
appellant of information and evidence necessary to 
substantiate the claim.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claim.  The RO notified him of 
the need for information or evidence concerning the claim.  
In response, he identified the sources of his treatment for a 
and records from these sources are associated with the claims 
file.  The appellant has been informed of the information and 
evidence not of record that is necessary to substantiate the 
claim, of the information and evidence he was expected to 
provide, of the information and evidence that VA would seek 
to obtain, and of the need to provide any information and 
evidence in his possession pertinent to the claim.  There is 
no indication that additional notification of the types of 
evidence needed to substantiate the claim, or of VA' s or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  Assistance shall also 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

The evidence of record includes the service medical and 
personnel records, VA and private treatment records, and 
documents received on multiple occasions from the appellant 
and his representatives.  The VA has also afforded the 
appellant multiple examinations on the question of whether he 
has PTSD.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant.  It appears 
that all evidence identified by the appellant relative to the 
claims have been obtained and associated with the claims 
folder.  

There is no reasonable possibility further assistance might 
substantiate the claim.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


